NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1183-15T1


MICHAEL JACOB,

        Plaintiff-Appellant,

v.

CAMDEN COUNTY and
COURIER POST,

        Defendants-Respondents.

__________________________________________

              Submitted October 30, 2017 – Decided November 15, 2017

              Before Judges Messano, O'Connor and Vernoia.

              On appeal from Superior Court of New Jersey,
              Law Division, Camden County, Docket No. L-
              3983-15.

              Alterman & Associates, LLC, attorneys for
              appellant (Stuart J. Alterman, of counsel;
              Matthew R. Dempsky, on the brief).

              Christopher A. Orlando, County Counsel,
              attorney for respondent Camden County
              (Howard L. Goldberg, First Assistant County
              Counsel, on the brief).

              Gibbons PC, attorneys for respondent
              Courier-Post (Thomas J. Cafferty, of counsel
              and on the brief; Nomi I. Lowy, on the
              brief).
PER CURIAM

    Prior to oral argument we were advised this matter settled

and the parties stipulated to the dismissal of this appeal.

Accordingly, the appeal is dismissed with prejudice and without

costs.




                               2                         A-1183-15T1